Case 2:19-cv-10099-SDW-LDW Document 28-2 Filed 09/16/19 Page 1 of 2 PageID: 514




  Gregory J. Bevelock
  BEVELOCK & FISHER LLC
  14 Main St., Suite 200
  Madison, NJ 07940
  Tel: (973) 845-2999
  Fax: (973) 845-2797
  gbevelock@bevelocklaw.com
 Attorneys for Defendants Sun Pharma
 Global FZE, Sun Pharma Global Inc., Sun
 Pharmaceutical Industries, Inc., and Sun
 Pharmaceutical Industries Limited


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 CELGENE CORPORATION,

               Plaintiff,
                                                  C.A. No. 2:19-cv-10099 (SDW) (LDW)
       v.
                                                  CERTIFICATION OF SERVICE
 SUN PHARMA GLOBAL FZE, SUN
 PHARMA GLOBAL INC., SUN
 PHARMACEUTICAL INDUSTRIES, INC.,
 and SUN PHARMACEUTICAL
 INDUSTRIES LIMITED,

               Defendants.


        I, Gregory J. Bevelock, Esq., hereby certify that on the 16th day of September 2019, I

 caused (A) Defendants’ Notice of Motion to Dismiss the Complaint Pursuant to Fed. R. Civ. P.

 12(B)(1) and 12(B)(6); (B) Memorandum of Law in Support of Defendants’ Motion to Dismiss;

 (C) Declaration of Huiya Wu; and (D) proposed form of Order to be electronically filed and

 served upon all counsel of record via the Court’s ECF system. I also caused unredacted versions

 of Defendants’ motion paper to be served on all counsel of record by electronic mail.




                                                 1
Case 2:19-cv-10099-SDW-LDW Document 28-2 Filed 09/16/19 Page 2 of 2 PageID: 515




       I certify under penalty of perjury that the foregoing is true and correct.

 Executed on September 16, 2019
 Madison, New Jersey


                                              s/Gregory J. Bevelock
                                              Gregory J. Bevelock




                                                 2
